DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ggoto et al. (# US 2011/0164086) in view of Sarkisian et al. (# US 2014/0118449).
Ggoto et al. discloses:
2 = 100 mg/1002 cm2 = 0.01 mg/cm2 to 10 g/m2 = 1 mg/cm2 [0192]) for the cast-coated paper followed by heating ([0194]) at 80 degrees °C. for 15 seconds (50 to 200 °C; [0162]). 
Given that the Ggoto et al. reference discloses a range of application amount (0.01 to 1 mg/cm2 [0192]) and range of heating temperature 50 to 200 degree °C) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed 

2. The liquid composition according to claim 1, wherein the liquid composition is applied before ink application (see figure: 9-10; [0199]). 
7. The liquid composition according to claim 1, wherein the tacking force is 40 mN or less (surface tension; 20 to 30 dyne/cm; [0175]). 
8. The liquid composition according to claim 2, wherein the multivalent metal salt causes aggregation of a coloring material contained in ink for the ink application (see Examples). 
9. A device for applying the liquid composition of claim 1, comprising: a liquid composition accommodating device accommodating the liquid composition of claim 1; and a liquid composition applying device configured to apply the liquid composition of claim 1 to a recording medium (figure: 9-10; [0196]-[0199]). 
10. An image forming device comprising: the liquid composition accommodating device of claim 9; the liquid composition applying device of claim 9; and an ink applying device configured to apply ink to an area of the recording medium where the liquid composition is applied (figure: 9-10; [0196]-[0199]). 
11. The image forming device according to claim 10, further comprising a member disposed in a conveyance path of the recording medium between a position of the liquid composition applying device and a position of the ink applying device, the 
12. The image-forming device according to claim 11, wherein the member comprises a roller ([0196]). 
13. An image forming method comprising: applying the liquid composition of claim 1 to the recording medium; and applying the ink to an area where the liquid composition of claim 1 is applied ([0191]-[0199]).
Ggoto et al. explicitly did not discloses:
1. A liquid composition comprising: an inorganic particle. 
3. The liquid composition according to claim 1, wherein the inorganic particle comprises a metal oxide. 
4. The liquid composition according to claim 1, wherein the inorganic particle comprises at least one member selected from the group consisting of SiO2, Al2O3, TiO2, ZnO, and ZnO2. 
5. The liquid composition according to claim 1, wherein the inorganic particle accounts for 0.5 to 1.0 percent by mass of a total amount of the liquid composition. 
6. The liquid composition according to claim 1, wherein a proportion of the inorganic particle in the liquid composition to the multivalent metal salt (6 to 12%) ([0024]) in the liquid composition is 4.0 percent by mass or less (i.e. 0.5/6=0.08; 5/12=0.4; 5/6=0.8). 
Sarkisian et al. teaches that to have the high quality printed image:
1. A liquid composition comprising: an inorganic particle (inorganic oxide; [0015]-[0022])

4. The liquid composition according to claim 1, wherein the inorganic particle comprises at least one member selected from the group consisting of SiO2, Al2O3, TiO2 ([0015]-[0019]), ZnO, and ZnO2. 
5. The liquid composition according to claim 1, wherein the inorganic particle accounts for 0.5 to 1.0 percent by mass of a total amount of the liquid composition (0.5% to 5%; [0017]). 
6. The liquid composition according to claim 1, wherein a proportion of the inorganic particle (0.5 to 5%) ([0017]) in the liquid composition to the multivalent metal salt (6 to 12%) ([0024]) in the liquid composition is 4.0 percent by mass or less (i.e. 0.5/6=0.08; 5/12=0.4; 5/6=0.8). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pretreatment liquid of Ggoto et al. by the aforementioned teaching of Sarkisian et al. in order to have the high quality durable printed image. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853